Citation Nr: 1437221	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of eligibility for Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to May 1972.  He died in August 1991.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

The appellant was scheduled for a Board hearing in April 2014 but did not appear and has not contacted the Board to offer good cause or to request that the hearing be rescheduled.

Consideration of the appellant's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1. The Veteran and the appellant married in June 1973.

2. The Veteran died in August 1991.

3. The appellant remarried J.A.C. and divorced in November 1997.


CONCLUSION OF LAW

The appellant is precluded from recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The appellant contends that she was married to the Veteran from 1973 until his death in 1991.  She admits she then remarried, but argues that the union lasted only six months, and therefore should not be considered a valid marriage compared to the 18 years she was married to the Veteran.

In evidence is the divorce decree dated in November 1997 between the appellant and her second spouse, J.A.C.

VA death pension may be paid to an individual who is the surviving spouse of a veteran who had qualifying wartime service.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

A "surviving spouse" is a person who was the legal spouse of the veteran at the time of the veteran's death, and who has not remarried.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.50(b).  Entitlement to death pension benefits may be restored if the remarriage was void or legally annulled.  38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a)(1).  38 C.F.R. § 3.55 provides several exceptions to the provisions of 38 C.F.R. § 3.50.  Essentially, several provisions have been carved out for different types of benefits, even if a widow remarries after a veteran's death.  However, no specific exception has been carved out for VA death pension.  That is, to receive pension as a widow, the widow must qualify as a surviving spouse, which is precluded by remarriage.

The Board finds that the evidence shows that the appellant remarried after the death of the Veteran and no exceptions allowing the reinstatement of VA death benefits based on the termination of a subsequent marriage are applicable.

While the appellant's second marriage may have been a relatively brief one, the evidence shows it was terminated by divorce, not declared void or annulled.  See 38 C.F.R. § 3.55(1).  Further, the evidence shows the remarriage was terminated in 1997, thus after November 1, 1990 and accordingly the provisions of 38 C.F.R. § 3.55 (2), (5) and (8) do not apply.  Although the exact date of remarriage is unclear, the marriage was terminated in 1997 when the appellant was approximately 44 years old.  Accordingly, the provisions of 3.55(9) and 3.55 (10) do not apply.  Accordingly, there is no basis for reinstatement of entitlement to death pension benefits based on the appellant's first husband's military service.

In this case, the Appellant is seeking death pension benefits, and not any of the benefits specified under the provisions of 38 C.F.R. § 3.55(3)-(4), (6)-(7), to include DIC, medical care for survivors and dependents under 38 U.S.C. 1781 , educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37. The Board also notes even if the Appellant were seeking such benefits, she would not be entitled to these exceptions.  For example, the exceptions listed at of 38 C.F.R. § 3.55(3)-(4) and (6)-(7) are for remarriages that occurred on or after October 1, 1998, or December 1, 1999.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  The Board does not dispute the Appellant was married to the Veteran at the time of his death, and had been so married for many years.  The Board also acknowledges she has submitted evidence reflecting financial hardship.  Nevertheless, the fact remains that the Appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death pension benefit purposes.  Stated another way, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Appellant has no legal entitlement to the benefit she is seeking on appeal. Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension benefits purposes is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


